Exhibit 2.1 AGREEMENT AND PLAN OF MERGER among GRCY HOLDINGS, INC., GRCY ACQUISITION, INC. and ARDEN GROUP, INC. Dated as of December 20, 2013 TABLE OF CONTENTS Page ARTICLE I DEFINED TERMS 1 Section1.01 Certain Defined Terms 1 Section1.02 Other Defined Terms 11 Section1.03 Interpretation; Headings 12 ARTICLE II THE MERGER 13 Section2.01 The Merger 13 Section2.02 Closing; Effective Time 13 Section2.03 Effect of the Merger 14 Section2.04 Certificate of Incorporation; Bylaws. 14 Section2.05 Directors and Officers 14 ARTICLE III CONVERSION OF SECURITIES; MERGER CONSIDERATION 15 Section3.01 Conversion of Securities 15 Section3.02 Exchange of Certificates. 17 Section3.03 Stock Transfer Books 19 Section3.04 Appraisal Rights 20 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 20 Section4.01 Organization and Qualification; Subsidiaries. 21 Section4.02 Certificate of Incorporation, Bylaws and Equivalent Documents 21 Section4.03 Capitalization. 21 Section4.04 Authority Relative to This Agreement; Vote Required. 23 Section4.05 No Conflict; Required Filings and Consents. 24 Section4.06 Permits; Compliance. 25 Section4.07 SEC Filings; Financial Statements 26 Section4.08 Absence of Certain Changes or Events 27 Section4.09 Absence of Litigation 27 Section4.10 Labor and Employment Matters. 28 Section4.11 Real Property; Title to Assets. 30 Section4.12 Intellectual Property 32 Section4.13 Taxes. 33 Section4.14 Environmental Matters 35 Section4.15 Material Contracts. 36 Section4.16 Insurance 38 Section4.17 Intentionally Omitted 38 Section4.18 Product Liability 38 Section4.19 Anti-Takeover Provisions 38 Section4.20 Brokers 38 Section4.21 Opinion of Financial Advisor 39 i Section4.22 No Additional Representations 39 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 39 Section5.01 Corporate Organization 39 Section5.02 Certificate of Incorporation and Bylaws 39 Section5.03 Authority Relative to This Agreement 39 Section5.04 No Conflict; Required Filings and Consents. 40 Section5.05 Operations of Merger Sub 41 Section5.06 Absence of Litigation 41 Section5.07 Financing. 41 Section5.08 Brokers 43 Section5.09 Ownership of Company Shares 43 Section5.10 Certain Actions 43 Section5.11 Independent Investigation 44 Section5.12 Non-Reliance on Company Estimates 44 Section5.13 Solvency 44 Section5.14 Limited Guarantee 45 Section5.15 No Interests in Alcohol Beverage Manufacturer or Wholesaler 45 ARTICLE VI CONDUCT OF BUSINESS PENDING THE MERGER 45 Section6.01 Conduct of Business by the Company Pending the Merger. 45 Section6.02 Intentionally Omitted 49 Section6.03 No Control of Other Party’s Business 49 ARTICLE VII ADDITIONAL AGREEMENTS 49 Section7.01 Information Statement. 49 Section7.02 Stockholders’ Written Consent. 50 Section7.03 No Solicitation of Transactions; Company Board Recommendation; Alternative Acquisition Agreement. 51 Section7.04 Access to Information; Confidentiality. 55 Section7.05 Directors’ and Officers’ Indemnification and Insurance. 55 Section7.06 Notification of Certain Matters. 56 Section7.07 Reasonable Efforts; Further Action. 57 Section7.08 Obligations of Merger Sub and Parent Subsidiaries 59 Section7.09 Public Announcements 63 Section7.10 Stock Exchange Delisting 63 Section7.11 Section16 Matters 64 Section7.12 Takeover Statute 64 Section7.13 Resignations 64 Section7.14 Participation in Litigation 64 Section7.15 Employee Matters 64 Section7.16 FIRPTA Certificate 66 ii ARTICLE VIII CONDITIONS TO THE MERGER 66 Section8.01 Conditions to the Obligations of Each Party 66 Section8.02 Conditions to the Obligations of Parent and Merger Sub 67 Section8.03 Conditions to the Obligations of the Company 68 ARTICLE IX TERMINATION, AMENDMENT AND WAIVER 68 Section9.01 Termination 68 Section9.02 Effect of Termination 70 Section9.03 Fees and Expenses. 70 Section9.04 Amendment 73 Section9.05 Waiver 73 ARTICLE X GENERAL PROVISIONS 73 Section10.01 Non-Survival of Representations, Warranties, Covenants and Agreements 73 Section10.02 Notices 74 Section10.03 Severability 75 Section10.04 Entire Agreement; Assignment 75 Section10.05 Parties in Interest 75 Section10.06 Specific Performance. 76 Section10.07 Governing Law 77 Section10.08 Counterparts 78 Section10.09 Waiver of Jury Trial 78 Section10.10 Acknowledgement by Parent and Merger Sub 78 Exhibits : Exhibit A – Form of Certificate of Merger Exhibit B – Certificate of Incorporation Exhibit C – Letter Agreement Exhibit D – Final Stockholders’ Written Consent Exhibit E – Initial Stockholders’ Written Consent Company Disclosure Schedule iii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of December 20, 2013 (this “ Agreement ”), among GRCY Holdings, Inc., a Delaware corporation (“ Parent ”), GRCY Acquisition, Inc., a Delaware corporation and a wholly owned Subsidiary of Parent (“ Merger Sub ”), and Arden Group, Inc., a Delaware corporation (the “ Company ”). WHEREAS, upon the terms and subject to the conditions of this Agreement and in accordance with the DGCL, Parent, Merger Sub and the Company have agreed to enter into a business combination transaction pursuant to which Merger Sub will merge with and into the Company, with the Company continuing as the Surviving Corporation (the “ Merger ”); WHEREAS, the Company Board has (a)determined that the Merger is fair to, and in the best interests of, the Company and its stockholders, (b)approved this Agreement and declared its advisability and (c) resolved to recommend the adoption of this Agreement, and directed that this Agreement be submitted for consideration, by the stockholders of the Company; WHEREAS, the board of directors of each of Parent and Merger Sub has (a)approved the execution, delivery and performance by Parent and Merger Sub, as the case may be, of this Agreement and consummation of the Transactions, including the Merger and (b)declared it advisable for Parent and Merger Sub, as the case may be, to enter into this Agreement; WHEREAS, concurrently with the execution and delivery of this Agreement, the Equity Investor has entered into an Equity Commitment Letter with Parent; and WHEREAS, concurrently with the execution and delivery of this Agreement, as a condition and inducement to the willingness of the Company to enter into this Agreement, the Equity Investor has executed and delivered a Limited Guarantee in favor of the Company. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements contained in this Agreement, and intending to be legally bound hereby, Parent, Merger Sub and the Company hereby agree as follows: ArticleI Defined Terms Section1.01 Certain Defined Terms . For purposes of this Agreement: “ 2012 Balance Sheet ” means the consolidated balance sheet of the Company and its consolidated Subsidiaries as at December 29
